      Case 1:18-cv-00566-TJM-CFH Document 251 Filed 08/27/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK

 NATIONAL RIFLE ASSOCIATION OF                     §
 AMERICA,                                          §
                  Plaintiff,                       §
 v.                                                §
 ANDREW CUOMO, both individually and               §    CIVIL CASE NO. 18-CV-00566-TJM-
 in his official capacity; MARIA T. VULLO,         §    CFH
 both individually and in her official             §
 capacity; and THE NEW YORK STATE                  §    NOTICE OF MOTION BY PLAINTIFF
 DEPARTMENT OF FINANCIAL                           §    TO COMPEL THE PRODUCTION OF
 SERVICES,                                         §    DOCUMENTS
                  Defendants.                      §



       PLEASE TAKE NOTICE that pursuant to Rule 45 of the Federal Rules of Civil Procedure

and upon the annexed Declaration of Michelle J. Martin in Support of Plaintiff’s Motion to Compel

the Production of Documents (the “Motion”), dated August 27, 2020, and all attachments thereto,

the accompanying memorandum of law, and all other papers and proceedings in this matter,

Plaintiff National Rifle Association of America (the “NRA”), by their undersigned counsel of

record, hereby moves this Court before the Honorable Christian F. Hummel, in the United States

District Court, Northern District of New York, Albany, New York, for an order: (1) granting this

Motion; (2) overruling Everytown’s objections; (3) requiring Everytown to produce all responsive

documents within seven (7) days; (4) overruling all of Everytown’s asserted privileges; (5)

requiring production of all documents withheld on the basis of any privilege; (6) awarding the

NRA its reasonable attorneys’ fees and costs in bringing this motion; and (7) awarding the NRA

all other appropriate relief. The Court held a telephone conference regarding the proposed motion

on August 10, 2020. On August 11, 2020, the Court permitted the NRA to file the Motion by

August 17, 2020 and directed that responses to the Motion be filed by September 7, 2020. (Dkt.

No. 241). On August 19, 2019, the NRA sought a brief extension of its motion-to-compel deadline.
                                               1
     Case 1:18-cv-00566-TJM-CFH Document 251 Filed 08/27/20 Page 2 of 3




(Dkt. No. 248). The Court granted the NRA’s request on August 20, 2020 and ordered that the

motion to compel be filed by August 27, 2020, and set the response deadline for September 17,

2020, and reply deadline for September 28, 2020. (Dkt. No. 249).




Dated: August 27, 2020                     Respectfully submitted,


                                         By:       /s/ Sarah B. Rogers
                                           William A. Brewer III (Bar No. 700217)
                                           wab@brewerattorneys.com
                                           Sarah B. Rogers (Bar No. 700207)
                                           sbr@brewerattorneys.com
                                           BREWER, ATTORNEYS & COUNSELORS
                                           750 Lexington Avenue, 14th Floor
                                           New York, New York 10022
                                           Telephone: (212) 489-1400
                                           Facsimile: (212) 751-2849

                                           ATTORNEYS FOR THE NATIONAL RIFLE
                                           ASSOCIATION OF AMERICA




                                               2
      Case 1:18-cv-00566-TJM-CFH Document 251 Filed 08/27/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on August 27, 2020, I caused the following: (1) Notice of Motion by Plaintiff

to compel the production of documents; (2) Declaration of Michelle J. Martin in support of

Plaintiff’s Motion to Compel and accompanying exhibits; and (3) Memorandum of Law in support

of Plaintiff’s Motion to Compel the production of documents, to be served on the below counsel

of record via the Court’s electronic notification system in accordance with the Federal Rules of

Civil Procedure:


William A. Scott
Assistant Attorney General, Of Counsel
New York State Attorney General’s Office
Albany Office, The Capitol
Albany, New York 12224-0341
Email: William.Scott@ag.ny.com

Debra L. Greenberger
EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue
New York, New York 10020
Email: dgreenberger@ecbalaw.com

                                                            /s/ Sarah B. Rogers
                                                            Sarah B. Rogers




                                                3
